CONCURRING OPINION BY
COLVILLE, J.:
¶ 1 Appellant claims that the trial court erred by refusing to protect from disclosure testimony from Appellant’s therapist, who happens to be a social worker. According to Appellant, her therapist’s testimony was privileged pursuant to 42 Pa. C.S.A. § 5944. In order to determine whether Appellant is correct, we must know whether the social worker is “a psychiatrist or person who has been licensed under the act of March 23, 1972 (P.L. 136, No. 52),[1] to practice psychology])]” 42 Pa.C.S.A. § 5944. Assuming the social worker does meet one of these criteria, we also must know whether she was “examined ... as to any information acquired in the course of [her] professional services in behalf of [Appellant].” Id. Appellant’s brief to this Court is devoid of this critical information.
¶ 2 We cannot assume that the social worker is a psychiatrist or licensed to practice psychology pursuant to 63 P.S. § 1201 et seq. Moreover, I do not believe it is the function of this Court to sift through testimony in an effort to determine whether Appellant’s nebulous assertion of a privilege applies to any of the testimony. Rather, it is Appellant’s duty to cite with specificity where the alleged error occurred. See, e.g., Pa.R.A.P. 2119(e).
¶ 3 Appellant’s argument to this Court is underdeveloped to the point that it substantially impairs this Court’s ability to assess Appellant’s claim. I would reject Appellant’s claim on this basis. See Commonwealth v. Gibbs, 981 A.2d 274, 284 (Pa.Super.2009) (“It is Appellant’s obligation to sufficiently develop arguments in his brief by applying the relevant law to the facts of the case, persuade this Court *362that there were errors below, and convince us relief is due because of those errors. If an appellant does not do so, we may find the argument waived.”).

. This act is codified at 63 P.S. § 1201 et seq.